           Case 1:20-cv-00706-DLC Document 454 Filed 06/03/21 Page 1 of 1




Steven A. Reed
+1.215.963.5603
steven.reed@morganlewis.com


June 3, 2021

Honorable Denise L. Cote
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007

Re: Federal Trade Commission v. Vyera Pharmaceuticals, LLC (No. 20-cv-00706-DLC)

Dear Judge Cote:

         I write on behalf of Vyera Pharmaceuticals, LLC and Phoenixus AG (together, “Vyera”).
Your Honor’s Opinion and Order of June 1, 2021 directed in relevant part that Vyera submit a
letter to the Court “stating whether it has searched Vyera’s iCloud backup for messages sent to
and from [Defendant Martin Shkreli’s company-issued phone] and produced any relevant
messages.” See ECF No. 451 at 11.

       I can confirm that Vyera searched the iCloud backup for Mr. Shkreli’s company-issued
phone, and that the search did not reveal the presence of any messages sent to or from that
phone. Accordingly, Vyera did not produce any messages from that device.

Respectfully submitted,



Steven A. Reed




                                                 Morgan, Lewis & Bockius   LLP

                                                 1701 Market Street
                                                 Philadelphia, PA 19103          +1.215.963.5000
                                                 United States                   +1.215.963.5001
